Case 5:18-cv-01526-SMH-KLH Document 112 Filed 01/27/20 Page 1 of 11 PageID #: 3511



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

   MAGNOLIA ISLAND PLANTATION,              CIVIL ACTION NO. 5:18-CV-1526
   L.L.C.; AND BARBARA MARIE CAREY
   LOLLAR                                   DISTRICT JUDGE: S. MAURICE HICKS, JR.

   VERSUS                                   MAGISTRATE JUDGE: KAREN L. HAYES

   LUCKY FAMILY, L.L.C., ET AL.             JURY TRIAL DEMANDED


                      MEMORANDUM OF AUTHORITIES BY
       LUCKY FAMILY, L.L.C. IN REPLY TO MEMORANDUM FILED AT 105 BY
     BARBARA MARIE CAREY LOLLAR AND MAGNOLIA ISLAND PLANTATION,
      L.L.C. IN OPPOSITION OF LUCKY FAMILY, LLC’S RULE 56 MOTION FOR
                       DISMISSAL OF PLAINTIFFS’ CLAIMS




                                        OF COUNSEL:


                                        David M. Touchstone
                                        The Touchstone Law Firm
                                        Louisiana Bar Number 12874
                                        2708 Village Lane
                                        Bossier City, Louisiana 71112
                                        Phone: (318) 752-8080
                                        Facsimile: (318) 752-8426
                                        Email: dmtouchstone@firstcommercetitle.com

                                      COUNSEL FOR LUCKY FAMILY, L.L.C.




                                        i
Case 5:18-cv-01526-SMH-KLH Document 112 Filed 01/27/20 Page 2 of 11 PageID #: 3512



   MAY IT PLEASE THE COURT:

                                             OVERVIEW

          Lucky Family, L.L.C. (hereinafter “Lucky Family”) previously filed a Rule 56 Motion to

   have the Court dismiss all of the claims filed by plaintiffs in this action [see Document 83].

   Lucky Family filed a memorandum in support of its Rule 56 Motion [see Document 83-1].

   Thereafter, Barbara Marie Lollar (hereafter “Mrs. Lollar) and Magnolia Island Plantation, L.L.C.

   (hereafter “Magnolia”) filed a memorandum [see Document 105] in an attempt to refute the

   arguments made by Lucky Family in 83-1. Now, Lucky Family will proceed to debunk the

   arguments of Mrs. Lollar and Magnolia in 105.

                                     A. LAW AND ARGUMENT
                             1.      Mrs. Lollar’s Due Process Claim(s)

          While Mrs. Lollar in her 105 memorandum seemed to accept, after a certain amount of

   equivocating, that Lucky Family in 83-1 had correctly identified her due process claims as

   pertaining to: (a) issuance of the Writ fieri facias, (b) seizure of the Note, and (c) the

   appraisement process, she briefed the Court only on the appraisement process. Of course,

   arguments not briefed are considered as abandoned issues.

                       2.      Post-Judgment vs. Pre-Judgment Due Process

          As Mrs. Lollar observed, Lucky Family invoked Endicott Johnson Corp. v. Encyclopedia

   Press, Inc. in support of its position that “post-judgment deprivation claims are not favored in the

   Fifth Circuit”. Endicott, as noted by us in 83-1, (Page 4) held that “. . . in the absence of a

   statutory requirement, it is not essential . . .” that the judgment debtor “. . . be given notice

   before the issuance of execution . . .” Mrs. Lollar argues that Endicott is no longer good law.

   However, she did not and could not point to any Supreme Court case overruling Endicott. In

   point of fact, the Supreme Court, during its greatest phase of activism, twice passed on

                                                    1
Case 5:18-cv-01526-SMH-KLH Document 112 Filed 01/27/20 Page 3 of 11 PageID #: 3513



   opportunities to overrule Endicott. In Hanner v. DeMarcus, 390 U.S. 736(1968), the high court

   had granted writs because the Arizona Supreme Court had held as constitutionally sufficient a

   state procedure that provided for notice of the underlying debt, but no additional notice of intent

   to execute. Ultimately, the Supreme Court dismissed the writ of certiorari as improvidently

   granted, with Justices Warren, Douglas, Brennan, and Black dissenting as to the dismissal of the

   writ. Essentially the same thing happened in Moya v. DeBaca, 395 U.S. 825 (1969) when the

   Supreme Court had granted a writ of certiorari as to the holding of a New Mexico United States

   District Court. The Moya Supreme Court, in a per curiam, Harlan and Brennan dissenting,

   dismissed the appeal, once again passing on the opportunity to reconsider Endicott. Thus

   Endicott survives.

           It is true that some federal courts have ruled in cases regarding post-judgment due

   process issues, claiming to act “predictively”, that Endicott is no longer good law1. The United

   States Fifth Circuit has not joined in this “predictive repudiation” of Endicott. In point of fact,

   despite Mrs. Lollar’s quibbling on its meaning, the Fifth Circuit in Brown v. Liberty Loan Corp.,

   539 F.2d 1355 (USCA 5, 1976), explicitly declined to view Endicott as implicitly overruled by

   later Supreme Court cases such as Griffin v. Griffin. The Brown Court stated:

           Brown also contends that the precedential value of Endicott-Johnson is negligible
           in view of the holding of Griffin v. Griffin, 1946, 327 U.S. 220, 66 S.Ct. 556, 90
           L.Ed. 635, and the procedural due process analysis adopted by the Supreme Court
           in later cases.
           We do not share the appellee's evaluation of the effect of Griffin upon Endicott-
           Johnson. In Endicott-Johnson the Supreme Court rejected the contention that due
           process requires notice and an opportunity for a hearing before a creditor obtains
           a writ of garnishment issued after judgment to reach the wages of the judgment
           debtor. The Court stated that:



   1
     See, e.g., Duranceau v. Wallace, 743 F.2d 709 (9th Cir. 1984); Augustine v. McDonald, 770 F.2d 1442 (9th Cir.
   1985); Adkins v. Rumsfield, 464 F.3d 456 (4th Cir. 2006); Morrell v. Mock, 270 F.3d 1090 (7th Cir. 2001); McCahey
   v.L.P. Investors, 744 F.2d 543 (2d Cir. 1985).

                                                          2
Case 5:18-cv-01526-SMH-KLH Document 112 Filed 01/27/20 Page 4 of 11 PageID #: 3514



                  The established rules of our system of jurisprudence do not require
                  that a defendant who has been granted an opportunity to be heard
                  and has had his day in court, should, after a judgment has been
                  rendered against him, have a further notice and hearing before
                  supplemental proceedings are taken to reach his property in
                  satisfaction of the judgment. (emphasis ours)

   The Fifth Circuit has not taken up the issue of post judgment due process deprivation since

   Brown and, thus, in this Circuit the Endicott and Brown rules are controlling.

                           3.      The Appraisal Process and Due Process

          In this section, covered at Pages 6 and 7 of Mrs. Lollar’s memorandum, at 105, she

   regales this Court by reciting multiple legal platitudes on the meaning of “property” in the

   Fourteenth Amendment. After gussying up her brief with a lot of high flown maxims, she then

   proceeds without the bridge of any authority, nor even logical analysis, to the quite remarkable

   claim that “Mrs. Lollar had a property interest in the value attributable to the Note”. Poppycock!

   What Mrs. Lollar had was an item of property, i.e., the Note. Her property, the deprivation of

   which was guarded by the Fourteenth Amendment, was the Note itself, not the “value of the

   Note”. The Fourteenth Amendment did not protect the value of the Note; it protected her from

   being deprived, without due process, of the Note itself. That protection consisted in requiring

   that she be provided notice and an opportunity to be heard. She was, both before judgment and

   after judgment, provided plenty of notice and plenty of opportunity to be heard. As such, she

   received notice of the seizure (which took place in open court) and notice of her right to appoint

   an appraiser (a right which she exercised).

          In 83-1, we provided this Court with ample authority that due process itself does not

   require appraisal of an item subject to seizure and sale. But, as Mrs. Lollar would say here,

   pivoting once again, as she did at Page 8 of 105, her primary claim is about an absence of

   process, not a claim about a specific sort of process.

                                                    3
Case 5:18-cv-01526-SMH-KLH Document 112 Filed 01/27/20 Page 5 of 11 PageID #: 3515



           So, now, she has implicitly acknowledged that she was not entitled by the Constitution to

   have the Note appraised before the sale, but she never defines what Constitutionally required

   process was denied to her in the appraisement process. And, after all, isn’t this the very heart of

   her claim? Shouldn’t she at least have delineated which Constitutionally protected rule was

   violated?

           But even if she could have articulated a rule that sheltered her, that wouldn’t have been

   the end of the analysis. There are two other considerations.

           First, the Fourteenth Amendment requires that before a party comes to federal court

   attacking state action occurring in a state court, that complainant must prove that he has

   exhausted the remedies that were available under state law to address his grievance.

           Under federal law, a litigant asserting a deprivation of procedural due process
           must exhaust state remedies before such an allegation states a claim under §1983.2

           Second, the Fourteenth Amendment does not give rise to a 1983 action simply because a

   particular party did not receive all the process that was due. There must be more. His Fourteenth

   Amendment claim under 1983 does not become choate unless the State which deprived him

   failed to build into its legal system any remedies to act as safeguards against deprivations. So

   said the U.S. Supreme Court in Zinermon v. Burch, 494 U.S. 113, 1105 Ct. 975, 108 L. Ed 2d

   100 (1990), to wit:

           In procedural due process claims, the deprivation by state action of a
           constitutionally protected interest in "life, liberty, or property" is not in itself
           unconstitutional; what is unconstitutional is the deprivation of such an interest
           without due process of law . . . . . . . The constitutional violation actionable under
           § 1983 is not complete when the deprivation occurs; it is not complete unless and
           until the State fails to provide due process. Therefore, to determine whether a

   2
    Wax’s Works v. City of St. Paul, 213 F.3d 1016 (USCA 8, 2000); See also, Raymond v. Bd. of Regents of the Univ.
   of Minn., 847 F.3df 585 (USCA 8, 2017); Flint Electric Membership Corp. v. Whitworth, 68 F.3d 1313 (11th Cir.
   1995) (per curiam), 77 F.3d 1321 (11th Cir. 1996) (per curiam); Perez-Ruiz v. Crespo-Guillen, 25 D.3d 40, 43 (1st
   Cir. 1994); New Burnham Prairie Homes Inc. v. Village of Burnham, 910 F.2d 1474, 1480 (7th Cir. 1990); and
   Brady v. Town of Colchester, 863 F.2d 205, 211 (2d Cir. 1998).

                                                          4
Case 5:18-cv-01526-SMH-KLH Document 112 Filed 01/27/20 Page 6 of 11 PageID #: 3516



          constitutional violation has occurred, it is necessary to ask what process the State
          provided, and whether it was constitutionally adequate. This inquiry would
          examine the procedural safeguards built into the statutory or administrative
          procedure of effecting the deprivation, and any remedies for erroneous
          deprivations provided by statute or tort law. Id. 125-126 (emphasis ours)

          We have already discussed at length in 83-1 the procedural safeguards provided by

   Louisiana law to address a judgment debtor’s claim of an abusive appraisement process. See our

   discussion in 83-1, at Pages 18-22, specifically the rights that were available to Mrs. Lollar under

   Louisiana Code of Civil Procedure Articles 2298, 3601, 3602 and 3603. Louisiana supplied Mrs.

   Lollar with a remedy, had there been an abuse of the appraisement process, which is denied. Mrs.

   Lollar did not properly avail herself of the remedy afforded her by Louisiana law and, thus, did

   not exhaust her state law remedies. Further, Code of Civil Procedure Articles 2298 and 3601-

   3603 provide exactly the type of “remedies” contemplated in Zinermon. Her due process claim

   is not entitled to credence.

                                  4.    Magnolia’s Due Process Claim

          As we previously pointed out, in our memorandum filed at 83-1, at Pages 7-10,

   Magnolia’s only legal connection to the thing which was sold at the sheriff sale, i.e., the Note,

   was that it assumed the indebtedness described in the Note and that property owned by Magnolia

   secured the indebtedness due under the Note.

          As to Magnolia, the only thing sold at the sheriff sale, the Note, had no economic value.

   The sale of the Note in no way changed Magnolia’s economic position. Magnolia owed the same

   amount one day after the sale (plus two days’ interest) as it owed one day before the sale. The

   U.S. Supreme Court held in its most recent effort to define Fourteenth Amendment “property,”

   in Town of Castle Rock v. Gonzales, 545 U.S. 748, 125 S. Ct. 2796, 162 L.Ed. 2d 658 (2005),

   that the plaintiff’s claim against the Town of Castle Rock for damages failed as a due process



                                                    5
Case 5:18-cv-01526-SMH-KLH Document 112 Filed 01/27/20 Page 7 of 11 PageID #: 3517



   claim because her claim was founded on a right that was not “property” within the scope of the

   Fourteenth Amendment. Mrs. Gonzales, in this case, had a restraining order against her

   estranged husband. Her husband kidnapped her children and murdered them. After they were

   kidnapped and apparently before they were murdered, Mrs. Gonzales sought assistance from the

   Castle Rock police department to enforce the restraining order . The police refused to assist her.

   She claimed in her action against the Town that the restraining order constituted “property” and

   that when the town’s police refused to assist her that amounted to a deprivation of her “property”

   right under the restraining order. The Supreme Court responded to this assertion at Page 767 of

   its opinion as follows:

           “. . . . . the right to have a restraining order enforced does not “have some
           ascertainable monetary value,” as even our “Roth-type property-as-entitlement”
           cases have implicitly required.”

   For Magnolia, being only an obligation to pay, the Note had no “ascertainable monetary value”

   and, thus, is not “property”.

           Magnolia has failed to explain in its memorandum how it had a property interest in the

   Note and how the Note had an ascertainable monetary value for Magnolia. Further, Magnolia did

   not recite a single legal authority in this portion of its brief.

           Finally, as we detailed in 83-1, Magnolia did, in fact, receive notice of the sheriff sale.

           The Court should reject this specious claim out of hand.

           B. PLAINTIFF’S “RESTITUTION” CLAIM AND ANNULMENT OF SALE

           Here, Mrs. Lollar reprises her argument (which she made in 80-1, at Pages 12-18) and

   which Lucky Family definitively refuted in 97-1, at Pages 11-15, that Lucky Family is duty

   bound under Gootee Construction, Inc. v. Amwest Surety Insurance Co. to return the Note as

   having received it as a thing not due. But as we explained in 97-1, Lucky Family paid for the



                                                       6
Case 5:18-cv-01526-SMH-KLH Document 112 Filed 01/27/20 Page 8 of 11 PageID #: 3518



   Note, and Mrs. Lollar demanded from Mr. Lucky that payment and has received it.                            Thus, in

   effect, Mrs. Lollar has claimed the price Lucky Family paid for the thing, i.e., the Note. Mrs.

   Lollar cannot have both the price and the thing. Further, as we explained in 97-1, the holding in

   Gootee, the duty to restore as payment of a thing not due imposed on a judgment creditor who

   receives voluntary payment from a judgment debtor on a money judgment which is subsequently

   reversed on a devolutive appeal is not equivalent to a case in which a judgment creditor seizes

   the debtor’s property, causes it to be sold by execution, and then has his judgment overturned on

   devolutive appeal. The Gootee Court specifically noted this at Page 1207 of their opinion

   wherein they stated that their ruling was consistent with Louisiana Code of Civil Procedure

   2252, comment (d), and with Bomarito v. Max Barnett Furniture Co. Of course, these latter

   authorities evidence the profoundly well-established rule that property sold at a public sale or

   judicial sale in execution of a judgment, subsequently reversed pursuant to devolutive appeal, is

   beyond the reach of the judgment debtor; such a sale cannot be annulled unless the court which

   authorized it was without jurisdiction. Further, such is the rule which is applicable even when the

   judgment creditor is the person who purchases the property at the sale3.

            Mrs. Lollar, in subparts b and c under Section 1 of her memorandum launches into an

   excursus of Louisiana community property law and another ad nauseum piercing the veil

   argument. We are addressing the particulars of these arguments in our memorandum responding

   to the memorandum of Mr. Lollar and Magnolia in Document 107.

                           2. Mrs. Lollar’s Claim that Louisiana Law Otherwise
                                  Supports Annulment of the Sheriff Sale


   3
     In the following cases, the purchaser at the sheriff sale was the judgment creditor and the courts, nonetheless,
   refused to annul the sale or order restitution of the thing sold at the sale: Holland v. Bryan, 88 So. 246 (La. 1921);
   Jefferson v. Gamm, 90 So. 682 (La. 1921); Mountz v. Dyer, 104 So. 123 (La. 1925): These cases establish the Erie
   rule that a sheriff sale based on a money judgment, subsequently reversed on devolutive appeal, cannot be annulled,
   even when the purchaser is the judgment creditor.

                                                             7
Case 5:18-cv-01526-SMH-KLH Document 112 Filed 01/27/20 Page 9 of 11 PageID #: 3519



            In this section, Mrs. Lollar rehashed her arguments in an attempt to wriggle out of the

   legal clamp placed on her spurious claims by Louisiana law. Louisiana law is replete with case

   law, both from its highest court, and the intermediate courts since at least 1921, as stated by the

   Louisiana Supreme Court in Jefferson v. Gamm, 90 So. 682 (1921):

            “ . . . . founded upon the doctrine, which is now well settled, that the reversal of a
            judgment on a devolutive appeal does not affect the validity of a sale that was
            made in execution of the judgment after it had become executory; the only right
            or remedy of the party aggrieved in such case being to claim the proceeds of the
            sale.

            This Court itself, wearing its Erie hat in Smith v. Landis, 106 F. Supp. 264 (USDC WD

   1952) explicitly and emphatically recognized the validity of the rule above stated in Jefferson v.

   Gamm, that once the property has been sold at an execution sale the only remedy available to a

   judgment debtor, after the judgment is reversed on devolutive appeal, is to claim the proceeds of

   the sale from the judgment creditor. Hear this Court’s own words in Smith v. Landis:

            The devolutive appeal taken from the executory judgment rendered in Suit No.
            4686 did not and could not suspend the execution of that judgment. Cf. Rathborne
            Lumber & Supply Co. v. Harding, La.App., 56 So.2d 164; Gouaux v. Lockport
            Central Sugar Refining Co., 156 La. 889, 101 So. 255; and cases cited supra.
            The sale made under the executory judgment rendered in Suit No. 4686 was not
            and could not be invalidated by the reversal of that judgment on devolutive
            appeal. Jefferson v. Gamm, 150 La. 372, 90 So. 682, and cases there cited;
            Hollingsworth v. Caldwell, 195 La. 30, 196 So. 10; Pettingill v. Hills, Inc., 199
            La. 557, 6 So.2d 660; State v. Mutual Inv. Co., 214 La. 356, 37 So.2d 817.
                                                      xxxxxxx
            The jurisprudence of Louisiana indicates that plaintiff's only right or remedy now,
            if any he had or has, is to claim the proceeds of the sale under attack from Wilson;
            Jefferson v. Gamm, 150 La. 372, 90 So. 682, and cases there cited; . . . . .4

            From the bountiful citations recited in Jefferson v. Gamm and Smith v. Landis, the rule is

   etched in stone under Louisiana law that once property is sold at an execution sale the only


   4
     We note that this Court examined this rule in Smith v. Landis in even more depth, but space does not permit further
   recitation.

                                                            8
Case 5:18-cv-01526-SMH-KLH Document 112 Filed 01/27/20 Page 10 of 11 PageID #: 3520



   remedy available to the judgment debtor is to claim the proceeds of the sale from the judgment

   creditor. Further, once the judgment debtor claims and receives the proceeds, he is prevented,

   whether under theories of estoppel, judicial confession, or ratification, from attacking the sale.

   See Womack v. McCook Bros. Funeral Home, Inc., 193 So. 652 (La. 1940) and the copious

   authorities recited therein, as demonstrated in our memorandum in 83-1, at Page 17.

           Further, when Mrs. Lollar demanded and was paid the proceeds received by Mr. Lucky

   from the sale, that also terminated her due process attack on the sale. She cannot have her cake

   and eat it too; she cannot both accept the price of the sale and demand return of the thing sold at

   the sale.

           Additionally, Mrs. Lollar’s reliance on Gootee to loosen the law’s clamp is misplaced, for

   as we thoroughly demonstrated in our memorandum at 97-1, the Louisiana Supreme Court in

   Gootee explicitly recognized the continuing validity of the rule stated in Jefferson v. Gamm by

   stating at page 1207 of its opinion that under Bomarito v. Max Barnett Furniture Co. that “when

   property sold is under a writ of fieri facias and the judgment is subsequently reversed on appeal,

   the party’s remedy is to sue the original judgment creditor for the price.”

                      3. Mrs. Lollar’s Claim that Plaintiffs are not Prohibited
                   from Addressing the Appraisal Process in These Proceedings

           We will not linger on this section of Mrs. Lollar’s memorandum. We simply note here

   that Mrs. Lollar failed to recite even one authority which disputed those brought forth in Lucky

   Family’s memoranda in 83-1, Pages 18-22, and 97-1, Pages 3-11. But even were Mrs. Lollar to

   make a cogent argument here, based on sufficient authority, she would nonetheless be unable to

   sustain her attack, for she took the price money. Taking the money put an end to all of her

   claims regardless of the sources of those claims.

                4. Mrs. Lollar’s Argument that she has not Ratified the Sheriff Sale

                                                    9
Case 5:18-cv-01526-SMH-KLH Document 112 Filed 01/27/20 Page 11 of 11 PageID #: 3521




          Here, Mrs. Lollar makes a distinction without a difference argument. Whether she made

   her demand in court pleadings or in a letter, she made a demand for the one and only remedy

   which Louisiana law provides to a judgment debtor after an execution sale – to recover the price

   of the sale. Mrs. Lollar has recovered the price of the sale. CASE CLOSED.

                                           CONCLUSION

          As set forth above all of 42 U.S.C. § 1983 claims made my Mrs. Lollar and Magnolia,

   and all of the state law claims made by them lack merit. For that reason, this Court should grant

   a summary judgment in favor of Lucky Family and against Magnolia and Mrs. Lollar dismissing

   their action as to Lucky Family.


                                                  Respectfully submitted,
                                                  The Touchstone Law Firm

                                               By: /s/ David M. Touchstone__________________
                                                   David M. Touchstone
                                                   Louisiana Bar Number 12874
                                                   2708 Village Lane
                                                   Bossier City, Louisiana 71112
                                                   Phone: (318) 752-8080
                                                   Facsimile: (318) 752-8426
                                                   Email: dmtouchstone@firstcommercetitle.com

                                                   COUNSEL FOR LUCKY FAMILY, L.L.C.

                                           CERTIFICATE

          I HEREBY CERTIFY that, on January 27, 2020, I electronically filed the foregoing with

   the Clerk of Court by using the CM/ECF system which will send a notice of electronic filing to

   all CM/ECF participants by operation of the Court’s electronic filing system.

                                       /s/ David M. Touchstone
                                            OF COUNSEL



                                                  10
